Defendant appealed from a decree granting his wife a divorce on the ground of extreme cruelty, awarding her the custody of their child, and ordering him to pay $10 per week for the support of the infant. Plaintiff appealed from that part of the decree requiring her to take the child to the home of her uncle on Friday of each week in order that defendant have the infant from Friday afternoon to Sunday afternoon.
The parties were married June 19, 1923, and separated June 5, 1925. At the time of the marriage plaintiff was 19 and defendant 31 years of age. Defendant is an ordained rabbi, but at the time of the *Page 44 
hearing was employed as a probation officer in the recorder's court in the city of Detroit.
In September, 1916, while walking on the street, defendant was held up by three thugs and received a fractured skull. This injury necessitated the removal of a portion of his scalp and kept him in a hospital for six months. For a time, at least, following the injury to his skull, defendant suffered epileptic seizures. Before the marriage plaintiff was informed of the injury defendant had suffered and was assured that there had been a complete recovery. Plaintiff charges that she was deceived in this respect by defendant, for, after the marriage, he had several epileptic seizures, the first occurring while they were on their wedding trip. If defendant had not recovered at the time of the marriage, and knew he had not, and represented that he had, then he practiced deceit, but, if he believed he had recovered, and had good reason for the belief, then, even the unfortunate recurrence of the old trouble would not make him guilty of deceit or afford plaintiff any ground for dissolving the marriage. Defendant was advised of his recovery by his physician, and, before marriage, was examined by and advised of his recovery by a physician selected by plaintiff's father. It is doubtful whether defendant had an epileptic seizure after marriage, but if he did he was to be pitied and was not guilty of deceit.
Plaintiff claims the wedding trip was marred by defendant's lamentation over failure of her having a dowry. He denies any such talk. We cannot accept her version as established by a preponderance of the evidence. Dowry, or marriage dot, is sometimes a subject of bargain, and, while it may be humiliating to a bride to be twitted of failure to come with a dot, we do not think it cause for dissolving the *Page 45 
marriage. In any event, the subject was soon relegated to the realm of things to be forgotten, for, shortly after the marriage, her father very generously presented the young couple with a home and much of its furnishings. Just before the wedding her father gave her an expensive automobile.
We have considered the charges of threatened and claimed inflicted personal violence, and find ourselves unable to accept plaintiff's versions and reject defendant's denials. The occasion when she says she screamed so violently in terror of defendant as to rupture a blood vessel in her throat rests wholly upon her testimony, and defendant's denial is somewhat supported by the fact that a roomer in the house, and in a position to have heard such an outcry, heard nothing.
It is claimed the defendant made it a practice to call upon his mother every day and this delayed his return to his home to the annoyance of plaintiff and postponement of the evening meal. We are loath to hold this a ground for divorce. It probably would have been more satisfactory to plaintiff had defendant exhibited less devotion to his mother. Upon due consideration, we are constrained to hold that plaintiff has not sustained her charges by a preponderance of the evidence.
The decree in the circuit is reversed, and one will be entered here dismissing the bill, but without costs.
FEAD, C.J., and NORTH, FELLOWS, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 46